IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-10476
                           Summary Calendar



TRAVIS RIPLEY,

                                           Plaintiff-Appellant,


versus

JOHN J. CALLAHAN,
COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:93-CV-495-A
                       - - - - - - - - - -
                          March 28, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Travis Ripley appeals the district court’s denial of his

motion for attorney’s fees under the Equal Access to Justice Act.

Ripley’s attorney did not timely present the new evidence which

this court found relevant to the determination whether Ripley is

disabled; instead, counsel filed the evidence, without

explanation or argument, in an exhibit to his objections to the

magistrate judge’s report and recommendation.    Consequently, the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
district court did not abuse its discretion by finding that the

Commissioner’s failure to request a remand for consideration of

the new evidence was substantially justified.   Bazaldua v. INS,

776 F.2d 1266, 1269 (1985).   We also find no abuse of discretion

in the district court’s rejection of Ripley’s arguments that an

award of attorney fees is required because of the Administrative

Law Judge’s failure to develop the record or consider Ripley’s

testimony concerning the limitations he experienced due to his

back problems.

     AFFIRMED.